    Case: 3:20-cv-00320-WHR Doc #: 8 Filed: 09/18/20 Page: 1 of 2 PAGEID #: 86




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


 MIAMI VALLEY HOSPITAL,                     :
                 Plaintiff,
                                                  Case No. 3:20-cv-320
          v.                                :
                                                  JUDGE WALTER H. RICE
 JEFFREY A. JONES, et al.,
                 Defendants.                :




          DECISION AND ENTRY SUSTAINING PLAINTIFF’S UNOPPOSED
          MOTION FOR LEAVE TO FILE AMENDED COMPLAINT INSTANTER
          (DOC. #6); OVERRULING AS MOOT DEFENDANT AHRESTY
          WILMINGTON CORPORATION’S MOTION TO DISMISS FOR LACK
          OF SUBJECT MATTER JURISDICTION AND FAILURE TO STATE A
          CLAIM (DOC. #5)




          Plaintiff, Miami Valley Hospital, filed suit in state court against Jeffrey A.

Jones and his employer, Ahresty Wilmington Corporation (“AWC”), seeking to

recover $17,132.50 for medical services provided to Mr. Jones. AWC removed

the case to federal court and filed an Amended Complaint, Doc. #3.

      AWC then filed a Motion to Dismiss for Lack of Subject Matter Jurisdiction

and Failure to State a Claim, Doc. #5. Plaintiff filed a memorandum in opposition,

Doc. #7, along with a Motion for Leave to File Amended Complaint Instanter, Doc.

#6. Plaintiff maintains that the proposed Second Amended Complaint, to which

Plaintiff has attached an assignment of benefits, will cure the alleged jurisdictional

defect.
    Case: 3:20-cv-00320-WHR Doc #: 8 Filed: 09/18/20 Page: 2 of 2 PAGEID #: 87




      Neither Defendant filed a memorandum in opposition to the Motion for Leave

to File Amended Complaint Instanter. Fed. R. Civ. P. 15(a) provides that the Court

shall freely grant leave to amend when justices so requires. Given that Plaintiff’s

motion is unopposed, and that the attached assignment of benefits may cure the

alleged standing defect, the Court will grant Plaintiff’s motion.

      The Court SUSTAINS Plaintiff’s Motion for Leave to File Amended Complaint

Instanter, Doc. #6, and directs Plaintiff to file the Second Amended Complaint

within 7 calendar days of the date of this Decision and Entry.

      Given that the Second Amended Complaint will supersede the Amended

Complaint that is the subject of the pending Motion to Dismiss, the Court

OVERRULES AS MOOT AWC’s Motion to Dismiss for Lack of Subject Matter

Jurisdiction and Failure to State a Claim, Doc. #5. AWC, of course, is free to

reassert any relevant arguments when it files its responsive pleading to the Second

Amended Complaint.



                                                                    (tp - per Judge Rice authorization after his
Date: September 17, 2020                                            review)
                                        WALTER H. RICE
                                        UNITED STATES DISTRICT JUDGE




                                           2
